              Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 1 of 6


                                     Richard H. Rosenberg
                                            Attorney at Law


     217 Broadway                                                                         Tel: 212-586-3838
       Suite 707                                                                          Fax: 212-962-5037
New York, New York 10007                                                               richrosenberg@msn.com




                                                                  Januarys, 2019



      Hon. KimbaM. Wood
      United States District Court
      U. S. Courthouse
      500 Pearl Street
      New York, New York 10007

                                       Re: Sentencing Memorandum
                                      United States v. Stuart Manashil
                                           S8 16 Cr. 436 (KMW)

      Dear Judge Wood:

             Please accept this letter and the annexed exhibits as defendant Stuart Manashil's
      sentencing memorandum and respectful request for a sentence of probation. Mr. Manashil is
      scheduled to be sentenced on January 17,2019.

             OnMarch 30,2018 Mr. Manashil pleaded guilty to a one coimt superceding Information
      charging him with conspiracy to commit wire fraud inviolation of 18 U.S.C. § 1343. The plei
      was entered pursuant to a cooperation agreement between the parties. Mr. Manashil surrendered
      himselfon themorning of the plea proceeding before Magistrate Judge Moses and was released
      on an appearance bond.

      The Offense Conduct

             Atthe outset it should be noted that the offense to which Mr. Manashil pleaded guilty had
      nothing whatsoever to do with theoverarching conspiracy committed byMessrs. Steven Brown,
      James Williams and Gerald Seppala with which Your Honor is familiar astheir presiding and
      sentencing Judge.

             Mr. ManashiPs offense of conviction was basedon his participation in the diversion of a
      $23,975.00 commission fee that was earned in the years 2011 to 2014 by Mr. Manashil and
      rightfully due his employer. Agency-1. While not personally profiting from the diversion, Mr.
Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 2 of 6
Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 3 of 6
Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 4 of 6
Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 5 of 6
Case 1:16-cr-00436-KMW Document 308 Filed 01/03/19 Page 6 of 6
